         Case 1:15-cv-07433-LAP Document 1033 Filed 03/18/20 Page 1 of 1



                                                                                    Sigrid McCawley, Esq.
                                                                              Telephone: (954) 356-0011
                                                                            Email: smccawley@bsfllp.com

                                           March 18, 2020
VIA ECF
The Honorable Judge Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-7433-LAP

Dear Judge Preska:

        Plaintiff Virginia Giuffre hereby submits her List of Decided Motions pursuant to the
Court’s instructions at the January 16, 2020 status conference. This document lists which portions
of decided motions and their accompanying papers have already been released by the Second
Circuit in this matter, with the goal of easing the Court’s burden of reviewing the documents to be
unsealed. Plaintiff’s list is identical to Defendant’s list, except that Defendant has failed to include
two decided motions: Dkts. 468 & 567. As Plaintiff explained in her February 5, 2020 letter, Dkt.
1029, Judge Sweet decided both motions, and they should be considered in the Court’s initial
unsealing protocol.
       Plaintiff requests leave to file the List of Decided Motions under seal as it contains
information about documents that are currently under seal or redacted.
                                               Sincerely,

                                               /s/ Sigrid S. McCawley
                                               Sigrid S. McCawley, Esq.
       cc: Counsel of Record (via ECF)
